Citation Nr: 1212945	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-42 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to posttraumatic stress disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an effective date prior to November 13, 2007 for the award of entitlement to service connection for a forehead scar based on clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  On December 28, 2011, prior to the promulgation of a decision in the appeal, the Veteran reported that he did not wish to appeal the issues of entitlement to service connection for a neck disorder, whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine, and whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  In December 1968, the Veteran filed a claim for entitlement to service connection for a forehead scar, within one year of his discharge from active duty service.

3.  In an April 1969 rating decision, the RO deferred the decision on the Veteran's claim of entitlement to service connection for a forehead scar pending a line of duty determination.


4.  In an October 1993 rating decision, the RO denied entitlement to service connection for a forehead scar because the Veteran did not submit the necessary evidence to review whether the injury occurred in the line of duty.  The Veteran did not appeal the October 1993 rating decision, and it is final.

5.  In May 2008, the RO granted service connection for a forehead scar, and a 10 percent evaluation was assigned, effective August 1, 1968.  In a June 2008 rating decision, the RO changed the effective date for the award of service connection for a forehead scar to November 13, 2007.

6.  The October 1993 rating decision which denied service connection for a forehead scar contained clear and unmistakable error.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for a neck disorder, whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine, and whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The October 1993 rating decision which denied service connection for a forehead scar contains clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).

3.  The criteria for an effective date of August 1, 1968 for the award of service connection for a forehead scar have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

By an October 1993 rating decision, the RO denied service connection for a lumbar spine disorder and bilateral hearing loss.  In November 2006, the Veteran filed claims for entitlement to service connection for a neck disorder, to reopen the issue of entitlement to service connection for a lumbar spine disorder, and to reopen the issue of entitlement to service connection for bilateral hearing loss.  By a July 2007 rating decision, the RO denied service connection for a neck disorder, reopened and denied service connection for degenerative disc disease of the lumbar spine, and denied reopening service connection for bilateral hearing loss.  In July 2008, the Veteran filed a notice of disagreement with regard to these issues, and in August 2009, he perfected his appeal.  However, in December 2011 correspondence, the Veteran reported that he did not request that these issues be reviewed.  Although the Veteran stated that he "will not go on record as withdrawing," he explained that this was because he "did not request them to be reviewed in the first place."  The Veteran reiterated that the "BVA should not be reviewing them now. . . ."  Accordingly, as the Veteran states that he did not appeal these issues, the Veteran's intention that they not be considered and decided by the Board at this time is clear from his correspondence.  Accordingly, as there is no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the appeals and they are dismissed.

II.  Earlier Effective Date

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim of entitlement to an effective date prior to November 13, 2007 for the grant of service connection for a forehead scar, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

The Veteran claims entitlement to an effective date prior to November 13, 2007, for a grant of service connection for a forehead scar.

By way of history, the Veteran filed his original claim for entitlement to service connection for a forehead scar in December 1968, approximately five months after his discharge from active duty service.  The Veteran contended that he injured his forehead in a motor vehicle accident during service in April 1966.  In an April 1969 rating decision, the RO deferred decision on the issue of entitlement to service connection for a forehead scar pending evidence as to whether the motor vehicle accident occurred in the line of duty.  In February 1993, the Veteran again filed a claim for service connection for a forehead scar.  In an October 1993 rating decision, the RO denied service connection for a forehead scar.  The RO acknowledged that the Veteran sustained a laceration to the head during a motor vehicle accident in April 1966, but denied the claim because the Veteran did not submit the necessary evidence to review whether the injury occurred in the line of duty.

In November 2006, the Veteran filed a claim seeking to reopen the issue of entitlement to service connection for a forehead scar.  In November 2007, he submitted a Report of Accidental Injury, in which he provided additional details pertaining to the injury.  In a May 2008 rating decision, the RO granted service connection for a forehead scar and awarded a 10 percent evaluation effective August 1, 1968, the day after the Veteran's discharge from active duty service.  The basis for assigning this effective date was a finding that the April 1969 rating decision contained CUE, as the evidence of record at the time of the rating decision showed that the Veteran sustained a laceration to his head in April 1966.  In June 2008, the Veteran's claim was submitted to the Director of Compensation and Pension Service as a quality review to the May 2008 rating decision which assigned a retroactive effective date and lump sum payment.  The Director concluded that the April 1969 rating decision did not contain CUE because the evidence of record was not sufficient for a line of duty determination.  Accordingly, in a June 2008 rating decision, the RO assigned the effective date of the Veteran's award of service connection for a forehead scar to November 13, 2007, the date that the RO determined that the Veteran filed his claim to reopen.  In June 2008, the Veteran filed a notice of disagreement contesting the effective date assigned by the June 2008 rating decision, and in October 2009, he perfected his appeal.

A.  CUE in the October 1993 Rating Decision

In the May 2008 rating decision granting service connection for a forehead scar, the RO assigned an effective date of August 1, 1968 based on a finding that the April 1969 rating decision contained CUE.  However, review of the April 1969 rating decision reflects that a decision on the issue of entitlement to service connection for a forehead scar was deferred at that time; accordingly, the April 1969 rating decision is not a final rating decision.  A claim which has been allowed or disallowed by the RO becomes final by the expiration of 1 year after the date of notice of the award or disallowance, or by denial on appellate review, whichever is earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).  As the April 1969 deferred rating decision did not allow or disallow the Veteran's claim, it is not a final rating decision.  Id.  A CUE claim cannot lie as to a decision that is not final.  See May v. Nicholson, 19 Vet. App. 310, 317 (2005).  Accordingly, as the April 1969 deferred rating decision is not final as to the issue of entitlement to service connection for a forehead scar, there cannot be CUE in the April 1969 rating decision.

After reviewing the evidence of record, the Board concludes that the October 1993 rating decision which denied the Veteran's initial claim for entitlement to service connection for a forehead scar contained CUE.  The October 1993 rating decision was not timely appealed by the Veteran, and is a final rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  For the reasons discussed below, it is clear that the correct statutory or regulatory provisions existing at that time were incorrectly applied.  
A prior final decision of entitlement to service connection may be reversed or amended only on the basis of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); VAOPGCPREC 13-96, 61 Fed. Reg. 66750 (1996).  

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245.

The evidence in the Veteran's claims file at the time of the October 1993 rating decision included, in pertinent part, the Veteran's December 1968 claim with an application for outpatient treatment, his February 1993 claim, and his service treatment records.  The Veteran's service treatment records showed that he was involved in a motor vehicle accident in April 1966 and sustained a laceration to his forehead.  The Veteran's August 1963 entrance examination reflects that he had a scar on his chin and over his right eye at that time.  An April 1966 hospital record reveals that the Veteran was admitted to the hospital in April 1966 after a motor vehicle accident.  The report notes that, while driving his car, he lost control of his vehicle and hit a tree, causing him to careen and hit the porch of a house.  The report also indicates that the Veteran was off base and off duty at the time of the accident.  The diagnoses included laceration of the head, and that the head wound was sutured.  The Veteran was returned to duty two days later, upon his discharge from the hospital.  The June 1968 separation examination did not report a forehead scar but noted a one-inch scar under his chin.  A December 1968 application for outpatient treatment noted that the Veteran had "[l]acerations to forehead" for which he sought treatment or service connection.  

In its October 1993 rating decision, the RO found that service connection for a forehead scar was not warranted.  The RO acknowledged that the Veteran "did sustain laceration of the head in vehicle accident in April 1966," but denied the claim because the Veteran "has not submitted the necessary evidence to review whether such injury was incurred in the line of duty."

In October 1993, the law provided that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 1993); 38 C.F.R. § 3.303(a) (1993).  In addition, service connection could be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted by the RO in its October 1993 rating decision, the Veteran's service treatment records confirmed that he incurred a laceration to his head during an April 1966 motor vehicle accident, and that sutures were required to close the laceration.  Thus, the evidence reflects that the Veteran incurred a laceration to his head during active duty service.  Although the post-service evidence of record does not confirm that the Veteran had a then-current residual of a forehead laceration, the Veteran's statements are competent evidence of a diagnosis of a forehead scar.  See Jandreau v. Nicholson, 492 F.3d 1377, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional).  In this regard, the Veteran's statements are competent and sufficient lay evidence of a diagnosis of a forehead scar.
Although the October 1993 rating decision agreed that the Veteran sustained a laceration of the head in a motor vehicle accident in April 1966, the RO ultimately denied service connection because the Veteran "has not submitted the necessary evidence to review whether such injury was incurred in line of duty."  However, pursuant to the law in effect in 1993, evidence that an injury was incurred in the line of duty was not required when the Veteran was on active duty at the time of the injury and in the absence of evidence of willful misconduct.  In fact, an injury or disease incurred during active duty service was 

deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.

38 U.S.C.A. § 105 (1993); see 38 C.F.R. § 3.1(m) (1993).  

As the Veteran was on active duty at the time of the motor vehicle accident in April 1966 and there was no evidence of willful misconduct or abuse of alcohol or drugs at the time of the accident, the Veteran's April 1966 motor vehicle accident is presumed to have occurred in the line of duty.  Id. 

Accordingly, the RO's October 1993 denial of the Veteran's claim on the basis that the Veteran did not submit evidence to review whether his injury was incurred in the line of duty was based on an incorrect application of the statutory and regulatory provisions existing at that time.  Further, the error was undebatable and would have manifestly changed the outcome because the evidence confirmed that the Veteran sustained a laceration of the head in a motor vehicle accident in April 1966.  As noted above, the Veteran's lay statements of a forehead scar were sufficient to establish a diagnosis of a residual of the inservice head laceration.  Accordingly, based upon the law that existed at the time of the October 1993 adjudication, service connection for a forehead scar would have been granted at that time in the absence of the RO's incorrect application of the statutory and regulatory provisions requiring proof that his injury was incurred in the line of duty.  Damrel, 6 Vet. App. at 245 (citing Russell, 3 Vet. App. at 313-14).  Thus, the October 1993 rating decision which denied service connection for a forehead scar contained clear and unmistakable error.

B.  Proper Effective Date

The effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2)(i).  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

The October 1993 rating decision contained clear and unmistakable error in the denial of entitlement to service connection for a forehead scar.  The Board finds that the Veteran's original claim for entitlement to service connection received in December 1968 is the claim that must be used to determine the proper effective date for the award of service connection.  Although the RO issued a rating decision in April 1969, that rating decision deferred adjudication of the claim at that time.  While the Veteran filed another "claim" for service connection in February 1993, his December 1968 claim remained open and pending and was finally adjudicated in the October 1993 rating decision.  Ingram v. Nicholson, 21 Vet. App. 232 (2007).

In that regard, the Veteran filed his original claim for service connection in December 1968, within one year after separation from service.  The effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As the Veteran's original claim was received within one year after his separation from service, the day following separation from active service is the proper effective date in this case.  The Veteran separated from service on July 31, 1968.  Accordingly, the proper effective date for the award of service connection is August 1, 1968.


ORDER

The issues of entitlement to service connection for a neck disorder, whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine, and whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss are dismissed.

An effective date of August 1, 1968 for the award of service connection for a forehead scar, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


